UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6523


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON ANTHONY GREY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:08-cr-00462-RWT-1; 8:13-cv-01599-RWT)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Anthony Grey, Jr., Appellant Pro Se.         Stacy Dawson Belf,
Deborah   A.  Johnston,   Assistant United         States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Byron     Anthony        Grey,   Jr.,       seeks   to        appeal    the    district

court’s    order       denying     relief      on    his   28    U.S.C.       § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues       a    certificate        of     appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent       “a    substantial        showing         of     the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,        537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Grey has not made the requisite showing.                        Accordingly, we deny a

certificate       of       appealability       and     dismiss         the     appeal.        We

dispense       with      oral     argument      because         the     facts    and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3